                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                    )
IN RE MILDRED B. COLE               )
                                    )
      Debtor,                       )
                                    )
MILDRED B. COLE                     )
                                    )
      Plaintiff,                    )
                                    )     No. 2:15-mc-00017-SHM-dkv
v.                                  )
                                    )
INSOUTH BANK,                       )
                                    )
      Defendant.                    )
                                    )
                                    )

                                  ORDER


      Before the Court is the Report and Recommendation on Motion

to Dismiss Complaint filed by United States Bankruptcy Judge

Jennie D. Latta on January 7, 2015.        (ECF No. 1.)   The Bankrupt-

cy Judge recommends that Plaintiff Mildred B. Cole’s Complaint

“be dismissed without prejudice to amendment.”            (Id. at 17.)

Plaintiff’s objection was filed on January 26, 2015.          (ECF No.

3.)   Defendant responded on February 19, 2015.      (ECF No. 4.)

      For the reasons below, the Court ADOPTS the proposed find-

ings of fact and conclusions of law set out by the Bankruptcy

Judge in the Report and Recommendation.         Plaintiff’s claims are

DISMISSED without prejudice.
  I.     Background

       Before   2004,    Plaintiff   Mildred     Cole   and   her     husband,

Charles Cole, African-American residents of Brownsville, Tennes-

see, invested in real estate.            (Compl. ¶ 1, In re Mildred B.

Cole, No. 13-24387, (Bankr. W.D. Tenn.), ECF No. 35.)                 In 2004,

Defendant InSouth Bank refinanced loans and made new loans to

Plaintiff and her husband for the purchase of rental properties.

(Id. ¶ 10.)

       The properties were allegedly personal investments intended

for long-term rentals.       (Id. ¶ 14.)       Despite knowing their in-

tended purpose, Defendant allegedly financed the properties with

short-term loans, which were “flipped” repeatedly.                 (Id. ¶ 16.)

Because of the serial short-term financing, the Coles were una-

ble to acquire equity in their properties.              (Id. ¶ 19.)        Their

loan   balances   grew    from   approximately    $90,000     to    more   than

$300,000, and their monthly payments increased from $1,592 a

month in 2005 to approximately $3,117 in 2011.              (Id. ¶¶ 20-21.)

The loans were evidenced by balloon notes with maturity dates

within two to five years.        (Id. ¶ 22.)     Defendant allegedly knew

the Coles would be unable to pay the loans on maturity.                 (Id. ¶

23.)

       In 2011, the Coles’ daughter met with a Memphis branch In-

South Bank loan officer, who said the Coles “should be able to”

convert their notes to a long-term, fully amortized loan.                   (Id.

                                     2
¶¶ 30-32.)      Later, a Brownsville branch InSouth Bank loan of-

ficer informed the Coles that the bank could not convert the

loans “because the bank did not maintain long-tern debts in its

portfolio or service them.”      (Id. ¶ 33.)     Defendant also in-

formed the Coles that “the loans could not be refinanced because

of loan to collateral ratios and an insufficient income stream.”

(Id. ¶ 34.)      The Coles allege that, contrary to the loan of-

ficer’s statement, InSouth Bank “does sometimes make long-term

loans for investor-owned houses and duplexes.”    (Id. ¶ 35.)

     Defendant offered to refinance the Coles’ loans in exchange

for a security interest in the Coles’ home and a laundromat they

owned.   (Id. ¶ 37-38.)

     As the result of pressure by Defendant, Mildred Cole agreed

to surrender an apartment building for sale to reduce the out-

standing debt.     (Id. ¶¶ 41-42.)    Mildred Cole asserts that she

“believes” the building was sold for much less than its fair

market value.    (Id. ¶ 43.)

     Defendant continued to deduct loan payments from a bank ac-

count that the Coles maintained at InSouth bank, which contained

rents and other revenues from properties.        In November 2011,

however, Defendant stopped deducting payments and began foreclo-

sure proceedings because the Coles refused to provide additional

collateral.     (Id. ¶¶ 46-50.) The Complaint alleges that Defend-

ant has refused to negotiate in good faith with the Coles be-

                                  3
cause   they   are    African-American        and    their    properties   are   in

identifiably African-American neighborhoods.                 (Id. ¶ 52.)

       Plaintiff filed the Complaint in her Chapter 13 bankruptcy

proceeding on June 5, 2013.            (Id.)    Plaintiff contemporaneously

filed a motion for temporary restraining order.                    (In re Cole et

al.    v.   InSouth    Bank,   Adv.    Pro.    No.    13-00247,     (Bankr.    W.D.

Tenn.), ECF No. 3.)        The Bankruptcy Court granted the prelimi-

nary injunction contingent on Plaintiff’s meeting with Defend-

ant’s counsel.        (Id., ECF No. 23.)        Plaintiff failed to satisfy

the conditions for a preliminary injunction, and the Bankruptcy

Court   permitted     Defendant   to    pursue       its   state   law   remedies.

(Id., ECF No. 25.)

       On October 9, 2014, Defendant filed a Motion to Dismiss the

Complaint for failure to state a claim.                      (Id., ECF No. 42.)

Plaintiff responded on November 11, 2014.                    (Id., ECF No. 48.)

Defendant filed its reply on November 18, 2014.                    (Id., ECF No.

52.)    The Bankruptcy Court held oral argument on the motion to

dismiss on December 18, 2014.          (Id., ECF No. 54.)

       On January 7, 2015, the Bankruptcy Court entered a Report

and Recommendation, dismissing all of Plaintiff’s claims.                     (Id.,

ECF No. 70.)     Plaintiff filed a timely, but improperly labelled,

objection on January 26, 2015.              (Id., ECF Nos. 71, 74.)        Plain-

tiff’s proper objection was filed on February 16, 2015.                       (Id.,



                                        4
ECF No. 78.)     Defendant filed a response on February 19, 2015.

(Id., ECF No. 81.)

  II.    Jurisdiction & Standard of Review

     A   bankruptcy   court’s    jurisdiction     stems    from   28    U.S.C.

§§ 1334 and 157.      Under 28 U.S.C. § 1334, district courts have

jurisdiction over “cases under title 11,” and proceedings “aris-

ing under,” “arising in a case under,” or “related to a case un-

der” title 11.     28 U.S.C. § 1334(a) and (b).            District courts

routinely refer this jurisdiction over bankruptcy cases and pro-

ceedings to the bankruptcy courts.        See 28 U.S.C. § 157(a).

     Title 28 U.S.C. § 157 “permits a bankruptcy court to adju-

dicate a claim to final judgment in two circumstances -- in core

proceedings, see § 157(b), and in non-core proceedings ‘with the

consent of all the parties,’ § 157(c)(2).”           Exec. Benefits Ins.

Agency v. Arkison, 573 U.S. 25, 37 (2014).                To enter a final

judgment in a core proceeding, a bankruptcy court must also have

constitutional   authority      to   do   so   pursuant    to   the    Supreme

Court’s decisions in Northern Pipeline Construction Co. v. Mara-

thon Pipeline Co., 458 U.S. 50 (1982), Stern v. Marshall, 564

U.S. 462 (2011), and Executive Benefits.            As the Supreme Court

has observed, “Congress may not bypass Article III simply be-

cause a proceeding may have some bearing on a bankruptcy case;

the question is whether the action at issue stems from the bank-

ruptcy itself or would necessarily be resolved in the claims al-

                                      5
lowance process.”   Stern, 564 U.S. at 499.       For non-core pro-

ceedings and for core proceedings in which the bankruptcy court

does not have constitutional authority to enter a final judg-

ment, the bankruptcy court may “‘hear [the] proceeding,’ and

then ‘submit proposed findings of fact and conclusions of law to

the district court.’”   Exec. Benefits, 573 U.S. at 34 (quoting

28 U.S.C. § 157(c)(1)) (alterations in original).      The district

court reviews these proposed findings of fact and conclusions of

law de novo.    Id. at 2168.   Under Bankruptcy Rule 9033(d), the

district court need only review the portions of the bankruptcy

judge’s report to which there are specific written objections.

Cf. Thomas v. Arn, 474 U.S. 140, 148-53 (1985) (explaining that

neither the text nor the history of the provision of the Federal

Magistrates Act parallel to Bankruptcy Rule 9033(d), requiring

de novo review of the portions of a recommendation to which spe-

cific objections have been made, “requires [a] district court

review of a magistrate’s factual or legal conclusions, under a

de novo or any other standard, when neither party objects to

those findings”).

     Here, the Court referred its jurisdiction under §§ 1334 and

157 to the bankruptcy court.         The Bankruptcy Judge concluded

that Plaintiff’s Complaint constituted a non-core proceeding un-

der Stern and submitted proposed findings of fact and conclu-

sions of law.   (See ECF No. 1 at 4.)     Plaintiff makes two objec-

                                 6
tions to the Bankruptcy Judge’s Report and Recommendation: (1)

the Bankruptcy Judge erred in dismissing the Fair Housing Act

(“FHA”) claims, and (2) the Bankruptcy Judge erred in dismissing

the Tennessee Human Rights Act (“THRA”) claims.              (ECF No. 3 at

30 & 36.)     The Court reviews the findings and conclusions to

which Plaintiff has objected de novo.

  III. Legal Standard

      Federal Rule of Civil Procedure 12(b)(6) allows dismissal

of a complaint that “fail[s] to state a claim upon which relief

can be granted.”       A Rule 12(b)(6) motion permits the “defendant

to test whether, as a matter of law, the plaintiff is entitled

to legal relief even if everything alleged in the complaint is

true.”    Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993) (cit-

ing   Nishiyama   v.   Dickson   Cty.,   814   F.2d   277,   279   (6th   Cir.

1987)).    A motion to dismiss tests only whether the plaintiff

has pled a cognizable claim and allows the court to dismiss mer-

itless cases that would waste judicial resources and result in

unnecessary discovery.      Brown v. City of Memphis, 440 F.Supp.2d

868, 872 (W.D. Tenn. 2006).

      When evaluating a motion to dismiss for failure to state a

claim, the Court must determine whether the complaint alleges

“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”             Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

                                     7
U.S. 544, 570 (2007)).   If a court decides in light of its judi-

cial experience and common sense, that the claim is not plausi-

ble, the case may be dismissed at the pleading stage.       Iqbal,

556 U.S. at 679.    The “[f]actual allegations must be enough to

raise a right to relief above [a] speculative level.”     Ass’n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548

(6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).     A claim is

plausible on its face if “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”        Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 556).    A complaint need

not contain detailed factual allegations.        However, a plain-

tiff’s “[t]hreadbare recitals of the elements of a cause of ac-

tion, supported by mere conclusory statements, do not suffice.”

Id.   When deciding a 12(b)(6) motion to dismiss, the court may

look to “matters of public record, orders, items appearing in

the record of the case and exhibits attached to the complaint”

for guidance.   Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th

Cir. 2008) (quoting Amini v. Oberlin Coll., 259 F.3d 493, 502

(6th Cir. 2001)).




                                8
  IV.     Analysis
          A. Fair Housing Act (“FHA”) Claims

     The FHA forbids “discriminat[ing] against any person in the

terms, conditions, or privileges of sale or rental of a dwell-

ing, or in the provision of services or facilities in connection

therewith, because of race . . . .”            42 U.S.C. § 3604(b).       The

statute allows any “aggrieved person” to file a civil action

seeking     damages   for   a   violation       of    the     statute.   Id.

§§ 3613(a)(1)(A),     3613(c)(1).       The   FHA   defines   an   “aggrieved

person” to include “any person who . . . claims to have been in-

jured by a discriminatory housing practice.” Id. § 3602(i).

     Plaintiff argues that the Bankruptcy Judge mistakenly con-

cluded that Plaintiff lacks standing to bring her claim.                 (ECF

No. 3 at 31.)     Plaintiff contends that she has sufficiently al-

leged that she is an “aggrieved person” who is entitled to bring

suit under the FHA.     (Id.)

     Defendant responds with two arguments.              First, it argues

that Plaintiff’s objection is insufficient because it restates

her previous claims and offers no new proof that the Bankruptcy

Judge erred.     (ECF No. 4 at 42 (citing VanDiver v. Martin, 304

F. Supp. 2d 934, 937 (E.D. Mich. 2004); Fed. R. Civ. P. 72.)

Second, Defendant argues that Plaintiff’s objection incorrectly

characterizes the Bankruptcy Judge’s conclusion.              (Id. at 43.)

Defendant represents that the Bankruptcy Judge did not conclude


                                    9
that Plaintiff lacks standing.             Rather, Defendant contends that

the Bankruptcy Judge concluded Plaintiff fails to allege dis-

crimination connected with a “dwelling” as defined in the FHA.

Because a “dwelling” is an essential element under § 3604(b),

Defendant   argues     that   the   Bankruptcy    Judge   correctly   decided

that Plaintiff’s allegations fail to state a claim. 1

            1.   Sufficiency of Objection

      Bankruptcy Rule 9033(b) is nearly identical to Federal Rule

of Civil Procedure 72(b).           The drafters of Rule 9033(b) speci-

fied that the rule “is derived from Rule 72(b) F. R. Civ. P.

which governs objections to a recommended disposition by a mag-

istrate.”    Bankr. R. 9033(b) advisory committee notes.              Relying

on   this   language,     courts    have    decided   that   “‘a   bankruptcy

court’s proposed resolution should be given the same effect as a

magistrate’s proposed resolution as far as an adversely affected

party’s responsibilities are concerned.’”              Leonard v. Dorsey &

Whitney LLP, 553 F.3d 609, 619 (8th Cir. 2009) (quoting                 In re

Nantahala Vill., Inc., 976 F.2d 876, 879–80 (4th Cir. 1992)).

It follows that the standard for making objections to a magis-

trate judge or a bankruptcy judge’s findings or conclusions is

the same.    Cf. id. (concluding that failure to file a timely ob-


1     Defendant also   argues that Plaintiff misstates certain facts. (ECF No.
4 at 44.) The Court    cannot accept Defendant’s version of the facts or deter-
mine the sufficiency    of the evidence at this stage of the litigation.    See
Mediacom Se. LLC v.     BellSouth Telecomms., Inc., 672 F.3d 396, 400–01 (6th
Cir. 2012).

                                       10
jection to a bankruptcy judge’s findings or conclusions elimi-

nates need for any review by the district court).

       The Sixth Circuit holds that “a general or non-specific ob-

jection to a report and recommendation is tantamount to no ob-

jection at all.”      Stamtec, Inc. v. Anson, 296 F. App’x 518, 520

(6th Cir. 2008) (citing Spencer v. Bouchard, 449 F.3d 721, 725

(6th Cir. 2006) abrogated on other grounds by Jones v. Bock, 549

U.S. 199 (2007)).        “The objections must be clear enough to ena-

ble the district court to discern those issues that are disposi-

tive and contentious.”        Spencer, 449 F.3d at 725.              Objections

disputing    the   correctness     of   the    magistrate’s   recommendation,

but failing to specify the findings believed to be in error are

too general and therefore insufficient.             Id.

       Here, Plaintiff argues that the Bankruptcy Judge confused

the legal requirements for standing and discrimination under the

FHA.    (ECF No. 3 at 31.)       The essence of Plaintiff’s argument is

that she has standing to bring a claim under the FHA, and thus

has sufficiently pled an FHA claim.             (See id. at 31-35.)       Plain-

tiff’s objection is sufficiently specific.

             2.    Failure to State an FHA Claim Under Rule 12(b)(6)

       The   Complaint   alleges    that      Defendant   violated   42   U.S.C.

§ 3604(b) “by failing to offer financing of properties owned by

the Plaintiff in predominately African-American neighborhoods on

as advantageous terms and conditions as offered to other borrow-

                                        11
ers and regarding properties in other neighborhoods.”       (Compl.

¶ 74, In re Cole, No. 13-24387, (Bankr. W.D. Tenn.), ECF No.

35.)

        The FHA makes it unlawful to “discriminate against any

person in the terms, conditions, or privileges of sale or rental

of a dwelling . . . because of race.”     42 U.S.C. § 3604(b) (em-

phasis added).    An essential element in establishing a claim un-

der § 3604(b) is that the locus of discrimination be a “dwell-

ing.”     The FHA defines a “dwelling” as “any building, structure,

or portion thereof which is occupied as, or designed or intended

for occupancy as, a residence by one or more families, and any

vacant land which is offered for sale or lease for the construc-

tion or location thereon of any such building, structure, or

portion thereof.”      42 U.S.C. § 3602(b); see also 24 C.F.R. §

100.20.

       “[I]n determining whether a particular building is a dwell-

ing or residence, the focus is on whether the individuals that

are subject to discrimination use or intend to use the building

as a dwelling or residence.”     Germain v. M & T Bank Corp., 111

F. Supp. 3d 506, 523 (S.D.N.Y. 2015) (citing cases).      Determin-

ing whether a building is a “dwelling” under the FHA turns on

“the function of [the] specific building for a particular plain-

tiff alleging discrimination under the Act.”    Id.   If the plain-

tiff uses the property at issue as a commercial venture, but

                                  12
does not live at the property, the plaintiff does not “use or

intend to use” the property as a dwelling.                See Home Quest

Mortg. LLC v. Am. Family Mut. Ins. Co., 340 F. Supp. 2d 1177,

1185 (D. Kan. 2004).     A non-resident owner of a dwelling can as-

sert an FHA claim as to the property “only if the property owner

is asserting that the defendant engaged in unlawful discrimina-

tion against a person or class of persons who reside or would

reside in the dwelling absent the unlawful discrimination.”          Id.

     Plaintiff’s FHA claim addresses the financing of properties

that she rents to tenants.        (Compl. ¶ 74, In re Cole et al. v.

InSouth Bank, No. 13-24387, (Bankr. W.D. Tenn.), ECF No. 35).

Plaintiff does not live in any of the properties, and she is not

bringing this action on behalf of her tenants.                (Id. ¶ 14.)

Plaintiff uses the properties at issue as commercial ventures

not as a residence.       The Bankruptcy Judge correctly concluded

that the properties are not “dwellings” within the meaning of

the FHA.   See Mitchell v. Citizens Bank, No. 10–CV–569, 2011 WL

101688, at *2 (M.D. Tenn. Jan. 11, 2011) (plaintiff “failed to

state a claim under the FHA because he owned the property as a

commercial venture” and he was not alleging that the defendant

discriminated against any of the tenants).            Plaintiff fails to

state a claim under § 3604(b). 2




2    Plaintiff also fails to state a claim under 42 U.S.C. § 3605.

                                     13
     Plaintiff’s contention that the Bankruptcy Judge improperly

concluded that she lacks standing as an “aggrieved person” to

sue under § 3604(b) confuses two inquiries.               The Supreme Court

“has repeatedly written that the FHA’s definition of an [“ag-

grieved    person”]    reflects    a   congressional      intent   to   confer

standing . . . as broadly as is permitted by Article III of the

Constitution.”       Bank of Am. Corp. v. City of Miami, 137 S. Ct.

1296, 1303 (2017) (internal quotations omitted).               That general

standing inquiry is distinct from the inquiry into what consti-

tutes a “dwelling” under the FHA.            See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016) (to show Article III standing, a

plaintiff must show an “injury in fact” that is “fairly tracea-

ble” to the defendant's conduct and “that is likely to be re-

dressed    by   a   favorable   judicial    decision.”)      The   Bankruptcy

Judge made no conclusion about Plaintiff’s standing.

     The Court ADOPTS the Bankruptcy Judge’s proposed findings

of fact and conclusions of law as to Plaintiff’s FHA claim.

Plaintiff’s FHA claim is DISMISSED without prejudice.

          B. Tennessee Human Rights Act Claims

     The Tennessee Human Rights Act (“THRA”) is similar to the

FHA and prohibits discrimination in the terms, conditions, and

privileges of housing or in the provision of services in connec-

tion therewith on the basis of race, color, religion, sex, fa-

milial status, or national origin.            42 U.S.C. § 3604(b); Tenn.

                                       14
Code Ann. § 4–21–601(a). Tennessee courts have held that the Gen-

eral Assembly intended the THRA to be coextensive with federal

civil rights laws, and the Tennessee Supreme Court looks to fed-

eral interpretation for guidance in interpreting the THRA.    See

Parker v. Warren Cty. Util. Dist., 2 S.W.3d 170, 172 (Tenn.

1999).     The analysis is identical for housing discrimination

claims under the FHA and the THRA.

       Plaintiff’s failure to state a claim under the FHA is dis-

positive of her THRA claim.

       The Court ADOPTS the Bankruptcy Judge’s proposed findings

of fact and conclusions of law as to Plaintiff’s THRA claim.

Plaintiff’s THRA claim is DISMISSED without prejudice.

  V.     Conclusion

       The Court ADOPTS the proposed findings of fact and conclu-

sions of law set out by the Bankruptcy Judge in the Report and

Recommendation. Plaintiff’s FHA and THRA claims are DISMISSED

without prejudice.



So ordered this 11th day of June, 2019.

                               /s/ Samuel H. Mays, Jr.
                               SAMUEL H. MAYS, JR.
                               UNITED STATES DISTRICT JUDGE




                                15
